                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION



EIGHT MILE STYLE, LLC; MARTIN
AFFILIATED, LLC,

               Plaintiffs,

v.                                                  CIVIL CASE NO.: 19-CV-00736

SPOTIFY USA INC.;
THE HARRY FOX AGENCY LLC,                           JUDGE ALETA A. TRAUGER

               Defendants.

                                                    JURY DEMAND

SPOTIFY USA INC.,

               Third-Party Plaintiff,

v.

KOBALT MUSIC PUBLISHING
AMERICA, INC.

               Third-Party Defendant.



                      THE HARRY FOX AGENCY LLC’S REQUEST
                             FOR ORAL ARGUMENT



        Pursuant to Rule III(C)(4) of Judge Trauger’s Chamber Rules, Defendant The Harry Fox

Agency LLC (“HFA”) respectfully moves the Court to conduct oral argument, at the Court’s

convenience, on its Motion to Dismiss Plaintiffs’ Amended Complaint (Dkt. No. 127-128). HFA’s

Motion presents significant legal and factual issues related to the allegations against HFA in the

Amended Complaint. HFA has endeavored to brief the issues as fully as possible, but, because of

                                                1

     Case 3:19-cv-00736 Document 145 Filed 12/19/20 Page 1 of 4 PageID #: 1218
the complexities of the factual allegations and legal issues presented, HFA submits that the Court

would benefit from the opportunity to question counsel in-person or remotely at oral argument

regarding the parties’ respective positions. HFA submits further that oral argument is appropriate

and would greatly aid the Court in understanding the issues and authority presented and would,

thus, ultimately serve the interests of judicial efficiency and economy.

       This 19th day of December 2020.



                                              Respectfully submitted,


                                              SHACKELFORD BOWEN
                                              MCKINLEY & NORTON, LLP

                                               /s Jay S. Bowen
                                              Jay S. Bowen (TN Bar No. 2649)
                                              Lauren Kilgore (TN Bar No. 30219)
                                              1 Music Circle South, Suite 300
                                              Nashville, TN 37203
                                              P: (615) 329-4440
                                              F: (615) 329-4485
                                              jbowen@shackelford.law
                                              lkilgore@shackelford.law

                                              Counsel for The Harry Fox Agency LLC




                                                 2

   Case 3:19-cv-00736 Document 145 Filed 12/19/20 Page 2 of 4 PageID #: 1219
                                 CERTIFICATE OF SERVICE

       This is to certify that on December 19, 2020, a copy of the foregoing The Harry Fox Agency

LLC’s Request for Oral Argument was served via the Court’s Electronic Filing System (CM/ECF)

to counsel identified below:

                               Richard S. Busch (TN Bar No. 14594)
                                       KING & BALLOW
                                   315 Union Street, Suite 1100
                                       Nashville, TN 37201
                                     rbusch@kingballow.com
                                      Attorneys for Plaintiffs


Aubrey B. Harwell, III (TN BPR No. 017394)                 Andrew J. Pincus
Marie T. Scott (TN BPR No. 032771)                         Archis A. Parasharami
NEAL & HARWELL, PLC                                        MAYER BROWN LLP
1201 Demonbreun Street, Suite 1000                         1999 K Street, N.W.
Nashville, TN 37203                                        Washington, D.C. 20006
tharwell@nealharwell.com                                   apincus@mayerbrown.com
mscott@nealharwell.com                                     aparasharami@mayerbrown.com

Allison Levine Stillman                                    Kathleen M. Sullivan
Matthew D. Ingber                                          Carey R. Ramos
Rory K Schneider                                           Cory Struble
MAYER BROWN LLP                                            QUINN EMANUEL URQUHART
1221 Avenue of the Americas                                & SULLIVAN, LLP
New York, NY 10020                                         51 Madison Avenue, 22nd Floor
mingber@mayerbrown.com                                     New York, NY 10010
astillman@mayerbrown.com                                  kathleensullivan@quinnemanuel.com
rschneider@mayerbrown.com                                  careyramos@quinnemanuel.com
                                                           corystruble@quinnemanuel.com

                                                           Thomas C. Rubin
                                                           QUINN EMANUEL URQUHART
                                                           & SULLIVAN, LLP
                                                           600 University Street, Suite 2800
                                                           Seattle, WA 98101
                                                           tomrubin@quinnemanuel.com

                 Attorneys for Defendant/Third-Party Plaintiff Spotify USA Inc.




                                               1

  Case 3:19-cv-00736 Document 145 Filed 12/19/20 Page 3 of 4 PageID #: 1220
Timothy L. Warnock (TN Bar No. 12844)
Keane A Barger (TN Bar No. 33196)
RILEY WARNOCK & JACOBSON, PLC
1906 West End Avenue
Nashville, TN 37203
P: (615) 320-3700
twarnock@rwjplc.com
kbarger@rwjplc.com

Brian D. Caplan
Robert W. Clarida
REITLER KAILAS & ROSENBLATT LLC
885 Third Avenue, 20th Floor
New York, NY 10022
P: (212) 209-3050
bcaplan@reitlerlaw.com
rclarida@reitlerlaw.com

Attorneys for Third-Party Defendant
Kobalt Music Publishing America, Inc.



                                            /s Jay S. Bowen

                                            Attorney for The Harry Fox Agency LLC




                                        2

  Case 3:19-cv-00736 Document 145 Filed 12/19/20 Page 4 of 4 PageID #: 1221
